                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 CHRISTOPHER LOGAR,                              CASE NO. 1:21-CV-00305

                              Plaintiff,
               -vs-                              JUDGE PAMELA A. BARKER


 PHILLIP SAVELLI,
                                                 JUDGMENT ENTRY
                              Defendant.


       For the reasons stated in the Memorandum Opinion and Order issued this date, Plaintiff’s

Motion for Default Judgment (Doc. No. 6) is GRANTED. Default judgment is entered in Plaintiff’s

favor against Defendant for $5,564.47 in damages, $12,787.45 in attorneys’ fees, and $402 in costs.

       IT IS SO ORDERED.



                                                     s/Pamela A. Barker
                                                    PAMELA A. BARKER
Date: June 21, 2021                                 U. S. DISTRICT JUDGE
